

BROADVISION, INC.
 
SEVERANCE BENEFIT PLAN
 
Section 1.  Introduction.
 
The BroadVision, Inc. Severance Benefit Plan (the "Plan") was established
effective March 26, 2007. The purpose of the Plan is to provide for the payment
of severance benefits to certain eligible employees of BroadVision, Inc. (the
"Company") whose employment with the Company is involuntarily terminated. This
Plan shall supersede any severance benefit plan, policy or practice previously
maintained by the Company, except for any local plan that is specifically
designated for a certain subsidiary or country. This Plan document also is the
Summary Plan Description for the Plan.
 
Section 2.  Eligibility For Benefits.
 
(a)  General Rules. Subject to the requirements set forth in this Section, the
Company will grant severance benefits under the Plan to Eligible Employees.
 
(i)   Definition of "Eligible Employee." For purposes of this Plan, an "Eligible
Employee" is a regular, full-time hire employee of the Company meeting all of
the following requirements:
 
(1)      the employee has been continuously employed by the Company for a period
of one (1) year or more;
 
(2)      the employee's employment is terminated by the Company pursuant to (i)
an Involuntary Termination Without Cause or (ii) Constructive Termination within
one (1) month prior to or twenty-four (24) months following a Change of Control;
and
 
(3)      the employee is notified by the Company in writing that he or she is
eligible for participation in the Plan ("Notification"). Notification will
include details of the level(s) of participation applicable to the Eligible
Employee.
 
The determination of whether an employee is an Eligible Employee shall be made
by the Company, in its sole discretion, and such determination shall be binding
and conclusive on all persons.
 
(ii)  Definition of "Involuntary Termination Without Cause." For purposes of
this Plan, an "Involuntary Termination Without Cause" means an Eligible
Employee's involuntary termination of employment by the Company for a reason
other than Cause. "Cause" means the occurrence of any one or more of the
following:
 
(1)  the Eligible Employee's conviction of, or plea of no contest with respect
to, any crime involving fraud, dishonesty or moral turpitude;
 
(2)  the Eligible Employee's attempted commission of or participation in a fraud
or act of dishonesty against the Company that results in (or might have
reasonably resulted in) material harm to the business of the Company;
 
(3)  the Eligible Employee's intentional, material violation of any contract or
agreement between the Eligible Employee and the Company or any statutory duty
the Eligible Employee owes to the Company;
 
(4)  the Eligible Employee's conduct that constitutes gross misconduct,
insubordination, incompetence or habitual neglect of duties and that results in
(or might have reasonably resulted in) material harm to the business of the
Company; or
 
(5)  the Eligible Employee's persistent unsatisfactory performance of his or her
job duties.
 
The conduct described under clause (3), (4) or (5) above will only constitute
Cause if such conduct is not cured within fifteen (15) days after the Eligible
Employee's receipt of written notice from the Company or the Board specifying
the particulars of the conduct that may constitute Cause.
 
(iii)     Definition of Change of Control. "Change of Control" means the
occurrence in a single transaction or in a series of related transactions of any
one or more of the following events.
 
(1)  any person (within the meaning of Section 13(d) or 14(d) of the Exchange
Act of 1934, as amended (the "Exchange Act") becomes the owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company's then outstanding securities
other than by virtue of a merger, consolidation or similar transaction;
provided, however, that there shall be excluded from the foregoing any person
who owns, as of the effective date of the Plan, securities of the Company
representing more than fifteen percent (15%) of the combined voting power of the
Company's then outstanding securities;
 
(2)  there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction;
 
(3)  the stockholders of the Company approve or the Board of Directors approves
a plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur; or
 
(4)  there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or other disposition.
 
Once a Change of Control has occurred for purposes of this Plan, no future
events will constitute a Change of Control for purposes of this Plan.
 
(iv)  Definition of Constructive Termination"Constructive Termination" means a
termination of employment by an Eligible Employee after one of the following
occurs without the Eligible Employee's express written consent:
 
(1)  Following a Change of Control, a substantial reduction in the Eligible
Employee's duties or responsibilities (and not simply a change in title or
reporting relationships) in effect immediately prior to the effective date of
the Change of Control; provided, however, that it shall not be a "Constructive
Termination" if the Company is retained as a separate legal entity or business
unit following the effective date of the Change of Control and the Eligible
Employee holds the same position in such legal entity or business unit as the
Eligible Employee held before the effective date of the Change of Control;
 
(2)  Following a Change of Control, a material reduction by the Company in the
Eligible Employee's annual base salary, as in effect on the effective date of
the Change of Control or as increased thereafter;
 
(3)  Following a Change of Control, any failure by the Company to continue in
effect any benefit plan or program, including incentive plans or plans with
respect to the receipt of securities of the Company, in which the Eligible
Employee was participating immediately prior to the effective date of the Change
of Control (hereinafter referred to as "Benefit Plans"), or the taking of any
action by the Company that would adversely affect the Eligible Employee's
participation in or reduce the Eligible Employee's benefits under the Benefit
Plans or deprive the Eligible Employee of any fringe benefit that he or she
enjoyed immediately prior to the effective date of the Change of Control;
provided, however, that a Constructive Termination shall not be deemed to have
occurred if the Company provides for the Eligible Employee's participation in
benefit plans and programs that, taken as a whole, are comparable to the Benefit
Plans;
 
(4)  Following a Change of Control, a relocation of the Eligible Employee's
business office to a location more than fifty (50) miles from the location at
which the Eligible Employee performed his or her duties as of the effective date
of the Change of Control, except for required travel by the Eligible Employee on
the Company's business to an extent substantially consistent with his or her
business travel obligations prior to the effective date of the Change of
Control; or
 
(5)  a material breach by the Company of any provision of any material agreement
between the Eligible Employee and the Company concerning the terms and
conditions of the Eligible Employee's employment.
 
(b)  Additional Requirements for Benefit Entitlement. In order to be eligible to
receive benefits under the Plan, an Eligible Employee must (i) remain on the job
until his or her date of termination as scheduled by the Company and (ii) must
execute a general waiver and release in substantially the form attached hereto
as Exhibit A, Exhibit B or Exhibit C, as appropriate, and such release must
become effective in accordance with its terms. The Company, in its discretion,
may modify the form of the required release to comply with applicable law and
shall determine the form of the required release, which may be incorporated into
a termination agreement or other agreement with the Eligible Employee.
 
(c)  Exceptions to Benefit Entitlement. An employee, including an employee who
otherwise is an Eligible Employee, will not receive benefits under the Plan (or
will receive reduced benefits under the Plan) in the following circumstances, as
determined by the Company in its sole discretion:
 
(i)   The employee has executed an individually negotiated employment contract
or agreement with the Company relating to severance benefits that is in effect
on his or her termination date, in which case such employee's severance benefit,
if any, shall be governed by the terms of such individually negotiated
employment contract or agreement and shall be governed by this Plan only to the
extent that the reduction pursuant to Section 3(c) below does not entirely
eliminate benefits under this Plan.
 
(ii)  The employee is eligible for benefits pursuant to a local plan that
supersedes the Plan and that is specifically designated for a certain subsidiary
or country.
 
(iii)     The employee is employed in a country whose laws or statutory labor
requirements govern employee termination.
 
(iv)      The employee voluntarily terminates employment with the Company (other
than pursuant to a Constructive Termination). Voluntary terminations include,
but are not limited to, resignation, retirement or failure to return from a
leave of absence on the scheduled date.
 
(v)  The employee voluntarily terminates employment with the Company in order to
accept employment with another entity that is wholly or partly owned (directly
or indirectly) by the Company.
 
(vi)  The employee is offered an identical or substantially equivalent or
comparable position with the Company. For purposes of the foregoing, a
"substantially equivalent or comparable position" is one that offers the
employee substantially the same level of responsibility and compensation.
 
(vii)     The employee is offered immediate reemployment by a successor to the
Company or by a purchaser of its assets, as the case may be, following a change
in ownership of the Company or a sale of substantially all of the assets of a
division or business unit of the Company. For purposes of the foregoing,
"immediate reemployment" means that the employee's employment with the successor
to the Company or the purchaser of its assets, as the case may be, results in
uninterrupted employment such that the employee does not incur a lapse in pay as
a result of the change in ownership of the Company or the sale of its assets.
 
(viii)    The employee is rehired by the Company prior to the date benefits
under the Plan are scheduled to commence.
 
Section 3.  Amount Of Benefit.
 
(a)  Severance Benefits. Severance benefits under the Plan, if any, shall be
provided to Eligible Employees described in Section 2 in the amount provided in
Appendix 1, as such Appendix 1 may be revised by the Company, in its sole
discretion, from time to time.
 
(b)  Additional Benefits. Notwithstanding the foregoing, the Company may, in its
sole discretion, provide benefits in addition to those pursuant to Section 3(a)
to Eligible Employees or employees who are not Eligible Employees ("Non-Eligible
Employees") chosen by the Company, in its sole discretion, and the provision of
any such benefits to an Eligible Employee or a Non-Eligible Employee shall in no
way obligate the Company to provide such benefits to any other Eligible Employee
or to any other Non-Eligible Employee, even if similarly situated. If benefits
under the Plan are provided to a Non-Eligible Employee, references in the Plan
to "Eligible Employee" (with the exception of Section 3(a)) shall be deemed to
refer to such Non-Eligible Employee.
 
(c)  Certain Reductions. The Company, in its sole discretion, shall have the
authority to reduce an Eligible Employee's severance benefits, in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to the Eligible Employee by the Company that become payable in
connection with the Eligible Employee's termination of employment pursuant to
(i) any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the "WARN Act"), (ii) a written
employment or severance agreement with the Company, or (iii) any Company policy
or practice providing for the Eligible Employee to remain on the payroll for a
limited period of time after being given notice of the termination of the
Eligible Employee's employment. The benefits provided under this Plan are
intended to satisfy, in whole or in part, any and all statutory obligations that
may arise out of an Eligible Employee's termination of employment, and the Plan
Administrator shall so construe and implement the terms of the Plan. The
Company's decision to apply such reductions to the severance benefits of one
Eligible Employee and the amount of such reductions shall in no way obligate the
Company to apply the same reductions in the same amounts to the severance
benefits of any other Eligible Employee, even if similarly situated. In the
Company's sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being recharacterized as payments
pursuant to the Company's statutory obligation.
 
In addition to the foregoing reductions, if an Eligible Employee becomes
employed by an entity other than the Company during the period of time in
respect of which severance benefits pursuant to Sections 3(a) and 3(b) are paid,
the Eligible Employee must notify the Company in writing immediately. Following
receipt of such notification, the Company will reduce such Eligible Employee's
unpaid severance benefits by fifty percent (50%).
 
Section 4.  Time Of Payment And Form Of Benefit.
 
The Company reserves the right to determine whether severance benefits under the
Plan, if any, shall be paid in a single sum, in installments, or in any other
form and to choose the timing of such payments; provided, however, that in the
event that any of the benefits payable under the Plan to an Eligible Employee
are determined by the Plan Administrator to constitute deferred compensation
subject to Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986 (the
"Code"), as amended, then the amount of such benefits so determined shall be
payable to such Eligible Employee in a manner that complies with the
requirements of Section 409A, which may include, without limitation, deferring
the payment of such benefits for six (6) months after such Eligible Employee's
date of termination, provided, further, however, that nothing in this paragraph
shall require the payment of benefits to such Eligible Employee earlier than
they would otherwise be payable under this Plan. All such payments under the
Plan will be subject to applicable withholding for federal, state and local
taxes. If an Eligible Employee is indebted to the Company at his or her
termination date, the Company reserves the right to offset any severance
payments under the Plan by the amount of such indebtedness. In no event shall
payment of any Plan benefit be made prior to the Eligible Employee's termination
date or prior to the effective date of the release described in Section 2(a)(3).
 
Section 5.  Reemployment.
 
In the event of an Eligible Employee's reemployment by the Company as an
employee or return to service with the Company as an independent contractor
during the period of time in respect of which severance benefits pursuant to
Sections 3(a) and 3(b) have been paid, the Company, in its sole and absolute
discretion, may require such Eligible Employee to repay to the Company all or a
portion of such severance benefits as a condition of reemployment or resumption
of service.
 
Section 6.  Right To Interpret Plan; Amendment and Termination, Limitations of
Benefits.
 
(a)  Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.
 
(b)  Amendment or Termination. The Company reserves the right to amend or
terminate this Plan (including Appendix 1) or the benefits provided hereunder at
any time; provided, however, that no such amendment or termination shall affect
the right to any unpaid benefit of any Eligible Employee whose termination date
has occurred prior to amendment or termination of the Plan. Any action amending
or terminating the Plan shall be in writing and executed by the Chief Executive
Officer or other Executive Vice President of the Company as authorized in
writing by the Chief Executive Officer.
 
(c)      Section 280G Parachute Payments. If any payment or benefit an Eligible
Employee would receive pursuant to a Change of Control from the Company or
otherwise ("Payment") would (i) constitute a "parachute payment" within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then
such Payment shall be equal to the Reduced Amount. The "Reduced Amount" shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Eligible Employee's receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting "parachute payments" is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless the Eligible
Employee elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs): reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits. In the event that acceleration of vesting of stock award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of the Eligible Employee's stock awards unless the
Eligible Employee elects in writing a different order for cancellation.
 
The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.
 
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Eligible Employee within fifteen (15) calendar days after the
date on which the Eligible Employee's right to a Payment is triggered (if
requested at that time by the Company or the Eligible Employee) or such other
time as requested by the Company or the Eligible Employee. If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and the Eligible Employee with an opinion reasonably acceptable to the
Eligible Employee that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and the Eligible
Employee.
 
Section 7.  No Implied Employment Contract.
 
The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.
 
Section 8.  Legal Construction.
 
This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 ("ERISA") and, to the
extent not preempted by ERISA, the laws of the State of California.
 
Section 9.  Claims, Inquiries And Appeals, Limitations of Benefits
 
(a)  Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:
 
BroadVision, Inc.
1600 Seaport Blvd.,
5th Floor, North Bldg.
Redwood City, CA 94063
 
(b)  Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant's right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
 
(i)   the specific reason or reasons for the denial;
 
(ii)  references to the specific Plan provisions upon which the denial is based;
 
(iii)     a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
 
(iv)     an explanation of the Plan's review procedures and the time limits
applicable to such procedures, including a statement of the applicant's right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim, as described in Section 9(d) below.
 
This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
 
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
 
(c)  Request for a Review. Any person (or that person's authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
 
BroadVision, Inc.
1600 Seaport Blvd.,
5th Floor, North Bldg.
Redwood City, CA 94063
 
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
 
(d)  Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:
 
(i)       the specific reason or reasons for the denial;
 
(ii)  references to the specific Plan provisions upon which the denial is based;
 
(iii)     a statement that the applicant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to his or her claim; and
 
(iv)     a statement of the applicant's right to bring a civil action under
section 502(a) of ERISA.
 
(e)  Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant's own expense.
 
(f)  Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 9(a) above, (ii) has been
notified by the Plan Administrator that the application is denied, (iii) has
filed a written request for a review of the application in accordance with the
appeal procedure described in Section 9(c) above, and (iv) has been notified
that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant's claim
or appeal within the relevant time limits specified in this Section 9, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.
 
Section 10.  Basis Of Payments To And From Plan.
 
All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.
 
Section 11.  Other Plan Information.
 
(a)  Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the "Plan Sponsor" as that term is used
in ERISA) by the Internal Revenue Service is 94-3184304. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 511.
 
(b)  Ending Date for Plan's Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan's records is December 31.
 
(c)  Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:
 
BroadVision, Inc.
1600 Seaport Blvd.,
5th Floor, North Bldg.
Redwood City, CA 94063
 
(d)  Plan Sponsor and Administrator. The "Plan Sponsor" and the "Plan
Administrator" of the Plan is:
 
BroadVision, Inc.
1600 Seaport Blvd.,
5th Floor, North Bldg.
Redwood City, CA 94063
 
The Plan Sponsor's and Plan Administrator's telephone number is (650) 331-1000.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.
 
Section 12.  Statement Of ERISA Rights.
 
Participants in this Plan (which is a welfare benefit plan sponsored by
BroadVision, Inc.) are entitled to certain rights and protections under ERISA.
If you are an Eligible Employee, you are considered a participant in the Plan
and, under ERISA, you are entitled to:
 
Receive Information About Your Plan and Benefits
(a)  Examine, without charge, at the Plan Administrator's office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series) filed by the Plan (note: the
Plan currently is not subject to the requirement of filing such an annual
report) with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefit Security Administration;
 
(b)  Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series) (note: the Plan currently is not subject to the requirement of
filing such an annual report) and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and
 
(c)  Receive a summary of the Plan's annual financial report (note: the Plan
currently is not subject to the requirement of providing a summary annual
report). The Plan Administrator is required by law to furnish each participant
with a copy of this summary annual report.
 
Prudent Actions by Plan Fiduciaries
 
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called "fiduciaries" of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.
 
Enforce Your Rights
 
If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.
 
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan (note: the Plan currently is not subject to the requirement of
filing such an annual report) and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Administrator.
 
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan's decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court.
 
If it should happen that Plan fiduciaries misuse the Plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
 
Assistance with Your Questions
 
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefit Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefit Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefit Security Administration.
 
Section 13.  Execution.
 
To record the adoption of the Plan as set forth herein, effective as of March
26, 2007, BroadVision, Inc. has caused its duly authorized officer to execute
the same as of March 26, 2007.
 
BroadVision, Inc.
 
By: /s/ Pehong Chen
       Pehong Chen, Chairman, CEO, 
       President and Interim CFO
 
 





 


--------------------------------------------------------------------------------




Exhibit A
 
RELEASE AGREEMENT ("RELEASE")
 
I understand and agree completely to the terms set forth in the BroadVision,
Inc. Severance Benefit Plan (the "Plan").
 
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
 
I hereby confirm my obligations under the Company's proprietary information and
inventions agreement.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.
 
In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its current and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release. This general release includes, but is not limited to: (a) all
claims arising out of or in any way related to my employment with the Company or
the termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys' fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) ("ADEA"), and the California Fair Employment and Housing Act
(as amended). Nothing in this Release shall prevent me from challenging this
Release by filing, cooperating with, or participating in any proceeding before
the Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that I hereby
acknowledge and agree that I shall not recover any monetary benefits in
connection with any challenge to my Release.
 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA ("ADEA Waiver"). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release.
 
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor."  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.
 
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.
 
Employee
 
Name: 
 
Date:
 




 





 


--------------------------------------------------------------------------------

 


Exhibit B
 
RELEASE AGREEMENT ("RELEASE")
 
I understand and agree completely to the terms set forth in the BroadVision,
Inc. Severance Benefit Plan (the "Plan").
 
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
 
I hereby confirm my obligations under the Company's proprietary information and
inventions agreement.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.
 
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release. This general release includes, but is not limited to: (a)
all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (b) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys' fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) ("ADEA"), and the California Fair
Employment and Housing Act (as amended). Nothing in this Release shall prevent
me from challenging this Release by filing, cooperating with, or participating
in any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or the California Department of Fair Employment and
Housing, except that I hereby acknowledge and agree that I shall not recover any
monetary benefits in connection with any challenge to my Release.
 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA ("ADEA Waiver"). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
forty-five (45) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release.
 
I have received with this Release a written disclosure of all of the information
required by the ADEA, including without limitation a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated, along with information on the
eligibility factors used to select employees for the group termination and any
time limits applicable to this group termination program.
 
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor." I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.
 
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date this Release and the ADEA disclosure form is provided to me.
 
Employee
 
Name: 
 
Date:
 


 


 

 


--------------------------------------------------------------------------------

 


Exhibit C
 
RELEASE AGREEMENT ("RELEASE")
 
I understand and agree completely to the terms set forth in the BroadVision,
Inc. Severance Benefit Plan (the "Plan").
 
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
 
I hereby confirm my obligations under the Company's proprietary information and
inventions agreement.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.
 
In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its current and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release. This general release includes, but is not limited to: (a) all
claims arising out of or in any way related to my employment with the Company or
the termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys' fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, and the California Fair Employment and Housing Act (as
amended). Nothing in this Release shall prevent me from challenging this Release
by filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, or the California
Department of Fair Employment and Housing, except that I hereby acknowledge and
agree that I shall not recover any monetary benefits in connection with any
challenge to my Release.
 
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor." I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.
 
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.
 
Employee
 
Name: 
 
Date: 
 



 


--------------------------------------------------------------------------------

 


APPENDIX 1
 
BROADVISION, INC.
SEVERANCE BENEFIT PLAN
 
Severance benefits provided to Eligible Employees under the BroadVision, Inc.
Severance Benefit Plan (the "Plan") are as set forth below.
 
A. Eligible Employees Involuntarily Terminated Without Cause, No Change of
Control. Pursuant to Section 3(a) of the Plan, each Eligible Employee subject to
an Involuntary Termination Without Cause, except where such termination is a
result of a Change of Control, shall receive the following:
 
1.  Cash Severance Benefits. Designated Eligible Employees shall receive a cash
severance benefit in accordance with the Company's then current payroll
practices as follows:
 
EMPLOYEE DESIGNATION
 
BASE
 
ACCRUAL/YR
 
MAXIMUM
CEO
 
6.00 Mo.
 
1.00 Mo/Yr.
 
12.00 Mo.
EVP
 
3.00 Mo.
 
0.50 Mo/Yr.
 
6.00 Mo.
SVP
 
2.00 Mo.
 
0.50 Mo/Yr.
 
5.00 Mo.
VP
 
1.00 Mo.
 
0.50 Mo/Yr.
 
4.00 Mo.
Director
 
0.50 Mo.
 
0.42 Mo./Yr.
 
3.00 Mo.
Manager
 
0.50 Mo.
 
0.25 Mo./Yr.
 
2.00 Mo.
Employee
 
0.50 Mo.
 
0.08 Mo./Yr.
 
1.00 Mo.

 
For the purposes of the table above:
 
EMPLOYEE DESIGNATION equals the Eligible Employee's highest official title
granted by the Company.
 
BASE is equal to the number of months of Base Salary the Eligible Employee shall
accrue under the Plan as a cash severance benefit upon completion of one year of
continuous employment with the Company.
 
ACCRUAL/YR is equal to the number of months of additional Base Salary that the
Eligible Employee will accrue under the Plan for each additional full year of
completed continuous employment with the Company subsequent to the first year of
continuous employment with the Company.
 
MAXIMUM is equal to the maximum number of months of Base Salary that the
Eligible Employee will be entitled to accrue as a cash severance benefit under
the Plan regardless of the Eligible Employee's total number of years of
continuous employment with the Company.
 
Partial months of employment shall not be taken into account in calculating the
amount of any such severance benefit nor shall service provided as an
independent contractor or as an employee of an entity or other business unit
prior to such entity's or other business unit's acquisition by the Company or an
affiliate of the Company be taken into account in calculating the amount of any
severance benefit. A break in continuous employment of whatever duration shall
cause the loss of all completed months of continuous employment prior to such
break.
 
For purposes of calculating Plan benefits under this Section 1, "Base Salary"
shall mean the Eligible Employee's base pay (excluding incentive pay, premium
pay, commissions, overtime, bonuses, profit sharing and any and all other forms
of variable compensation), at the rate in effect during the last regularly
scheduled payroll period immediately preceding the Eligible Employee's
termination date. No Eligible Employee shall be entitled to receive more than 12
months of Base Salary under the Plan.
 
2.  Additional Severance Benefits. With respect to an Eligible Employee who is
enrolled in a health, dental, or vision plan sponsored by the Company and who
elects to continue coverage under such health, dental, or vision plan (or to
convert to an individual policy), at the time of the Eligible Employee's
termination of employment, the Company shall pay the portion of premiums for the
Eligible Employee's health, dental and/or vision plan coverage, including
coverage for the Eligible Employee's eligible dependents, that the Company paid
prior to the Eligible Employee's termination of employment for the same number
of months as such Eligible Employee is entitled to receive cash severance
benefits as set forth in Section 1, above.
 
3.  COBRA Continuation Coverage. Each Eligible Employee who is enrolled in a
health, dental, or vision plan sponsored by the Company may be eligible to
continue coverage under such health, dental, or vision plan (or to convert to an
individual policy) at the time of the Eligible Employee's termination of
employment under the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA"). The Company will notify the Eligible Employee of any such right to
continue such coverage at the time of termination pursuant to COBRA. No
provision of this Plan will affect the continuation coverage rules under COBRA,
except that the Company's payment, if any, of applicable insurance premiums
pursuant to Section 2, above, will be credited as payment by the Eligible
Employee for purposes of the Eligible Employee's payment required under COBRA.
Therefore, the period during which an Eligible Employee may elect to continue
the Company's health, dental, or vision plan coverage at his or her own expense
under COBRA, the length of time during which COBRA coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible Employee under COBRA (except the obligation to pay insurance premiums
pursuant to Section 2, above) will be applied in the same manner that such rules
would apply in the absence of this Plan. Following the expiration of the period
that the Company is obligated to pay an Eligible Employee's insurance premiums
pursuant to Section 2 following the Eligible Employee's termination of
employment, the Eligible Employee will be responsible for the entire payment of
premiums required under COBRA for the duration of the COBRA period. For purposes
of this Section 3, (i) references to COBRA shall be deemed to refer also to
analogous provisions of state law and (ii) any applicable insurance premiums
that are paid by the Company shall not include any amounts payable by an
Eligible Employee under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are the sole responsibility of the
Eligible Employee.
 
4.  Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and pension plan coverage) terminate as of the Eligible
Employee's termination date (except to the extent that a conversion privilege
may be available thereunder).
 
5.  Reductions Pursuant to Section 3(c) of the Plan. The severance benefits set
forth in this Appendix 1 are subject to certain reductions under Section 3(c) of
the Plan.
 
B. Eligible Employees Terminated Due to a Change of Control. There are three (3)
categories of Eligible Employees covered in a Change of Control situation: Level
I, Level II and Level III as hereinafter defined. Level I Eligible Employees are
defined as those Company Executive Officers designated by the Compensation
Committee as Level I Eligible Employees. Level II Eligible Employees are defined
as those Non-Executive Company Officers designated by the CEO as Level II
Eligible Employees who report directly to the CEO. Level III Eligible Employees
are defined as those Non-Executive Company Officers and Department Managers
designated by the CEO as Level III Eligible Employees who report either directly
to the CEO or to Level II Eligible Employees. Designated Level I, II and III
employees/positions covered under the Plan are set forth in the spreadsheet
attached hereto as Appendix 3 together with detailed analysis of current status.
 
Pursuant to Section 3(a) of the Plan, each Level I, Level II and Level III
Eligible Employee subject to an Involuntary Termination Without Cause or
Constructive Termination within 1 month prior to or 24 months following a Change
of Control shall receive the following:
 

1.  
Cash Severance Payment. Level I, Level II and Level III Eligible Employees shall
be entitled to cash severance payments up the Maximums set forth in the table
below.

 
EMPLOYEE DESIGNATION
BASE
ACCRUAL/YR
MAXIMUM
CEO
6.00 Mo.
1.00 Mo/Yr.
12.00 Mo.
EVP
3.00 Mo.
0.50 Mo/Yr.
6.00 Mo.
SVP
2.00 Mo.
0.50 Mo/Yr.
5.00 Mo.
VP
1.00 Mo.
0.50 Mo/Yr.
4.00 Mo.
Director
0.50 Mo.
0.42 Mo./Yr.
3.00 Mo.
Manager
0.50 Mo.
0.25 Mo./Yr.
2.00 Mo.
Employee
0.50 Mo.
0.08 Mo./Yr.
1.00 Mo.

 
 
For the purposes of the table above:
 
BASE is equal to the number of months of Base Salary the Eligible Employee shall
accrue under the Plan as a cash severance benefit upon completion of one year of
continuous employment with the Company.
 
ACCELERATOR is equal to the number of months of additional Base Salary that the
Eligible Employee will accrue under the Plan for each additional full year of
completed continuous employment with the Company subsequent to the first year of
continuous employment with the Company.
 
MAXIMUM YEARS is equal to the maximum number of years that the ACCELERATOR will
be applied under the Plan regardless of the number of years of actual continuous
employment with the Company.
 
MAXIMUM MONTHS is equal to the maximum number of months of Base Salary that the
Eligible Employee will be entitled to accrue as a cash severance benefit under
the Plan regardless of the Eligible Employee's total number of years of
continuous employment with the Company.
 
Partial months of employment shall not be taken into account in calculating the
amount of any such severance benefit nor shall service provided as an
independent contractor or as an employee of an entity or other business unit
prior to such entity's or other business unit's acquisition by the Company or an
affiliate of the Company be taken into account in calculating the amount of any
severance benefit. A break in continuous employment of whatever duration shall
cause the loss of all completed months of continuous employment prior to such
break.
 
For purposes of calculating Plan benefits under this Section 2, "Base Salary"
shall mean the Eligible Employee's base pay (excluding incentive pay, premium
pay, commissions, overtime, bonuses, profit sharing and any and all other forms
of variable compensation), at the rate in effect during the last regularly
scheduled payroll period immediately preceding the Eligible Employee's Change of
Control termination. No Eligible Employee shall be entitled to receive more than
24 months of Base Salary under the Plan for a Change of Control termination.
 

2.  
Additional Severance Benefits. With respect to an Eligible Employee who is
enrolled in a health, dental, or vision plan sponsored by the Company and who
elects to continue coverage under such health, dental, or vision plan (or to
convert to an individual policy), at the time of the Eligible Employee's
termination of employment, the Company shall pay the portion of premiums for the
Eligible Employee's health, dental and/or vision plan coverage, including
coverage for the Eligible Employee's eligible dependents, that the Company paid
prior to the Eligible Employee's termination of employment as follows: Level I
shall receive a continuation of benefits (as in effect immediately prior to
termination) for up to a maximum of 24 months; Level II shall receive
continuation of benefits (as in effect immediately prior to termination) for up
to a maximum of 15 months; Level III shall receive continuation of benefits (as
in effect immediately prior to termination) for up to a maximum of 9 months.
Designated Level I, II and III Eligible Employees benefit status is set forth in
the spreadsheet attached hereto as Appendix 3.

 
EMPLOYEE
LEVEL
BASE
(NUMBER OF MO. BASE SALARY
AFTER 1 YEAR
TENURE)
ACCELERATOR
(NUMBER OF MO. BASE SALARY ACCRUED PER EACH YR.
OF ADDITIONAL TENURE
MAXIMUM
YEARS TENURE
ACCELERATOR
APPLIED
MAXIMUM
MONTHS BASE SALARY
ACCRUAL
ALLOWED
 
Level I
 
 
9
 
 
1.25
 
 
12
 
 
24
 
 
Level II
 
 
6
 
 
1.00
 
 
9
 
 
15
 
 
Level III
 
 
3
 
 
0.75
 
 
8
 
 
9
 

 

3.  
Stock Option Accelerated Vesting. The vesting and exercisability of unvested
stock options held by an Eligible Employee that are outstanding as of the
Eligible Employee's termination date, beginning with the earliest unvested
installments, shall be accelerated in the following percentages:

 
EMPLOYEE
LEVEL
BASE
(PERCENTAGE
OF UNVESTED STOCK OPTIONS ACCELERATED
AFTER 1 YEAR
TENURE)
ACCELERATOR
(PERCENTAGE OF UNVESTED STOCK OPTIONS ACCELERATED PER EACH YR.
OF ADDITIONAL TENURE)
MAXIMUM
(TOTAL %
OF UNVESTED STOCK OPTIONS ALLOWED TO BE ACCELERATED)
 
Level I
 
 
30%
 
 
7.8%
 
 
100%
 
 
Level II
 
 
25%
 
 
6.1%
 
 
80%
 
 
Level III
 
 
20%
 
 
4.4%
 
 
60%
 



 
Partial months of employment shall not be taken into account in calculating the
amount of any such accelerated vesting nor shall service provided as an
independent contractor or as an employee of an entity or other business unit
prior to such entity's or other business unit's acquisition by the Company or an
affiliate of the Company be taken into account in calculating the amount of any
accelerated vesting. A break in continuous employment of whatever duration shall
cause the loss of all completed months of continuous employment prior to such
break.
 
Designated Level I, II and III Eligible Employees current stock option vesting
status is set forth in the spreadsheet attached hereto as Appendix 3.
 

4.  
COBRA Continuation Coverage. Each Eligible Employee who is enrolled in a health,
dental, or vision plan sponsored by the Company may be eligible to continue
coverage under such health, dental, or vision plan (or to convert to an
individual policy), at the time of the Eligible Employee's termination of
employment, under COBRA. The Company will notify the Eligible Employee of any
such right to continue such coverage at the time of termination pursuant to
COBRA. No provision of this Plan will affect the continuation coverage rules
under COBRA, except that the Company's payment, if any, of applicable insurance
premiums pursuant to Section 2, above, will be credited as payment by the
Eligible Employee for purposes of the Eligible Employee's payment required under
COBRA. Therefore, the period during which an Eligible Employee may elect to
continue the Company's health, dental, or vision plan coverage at his or her own
expense under COBRA, the length of time during which COBRA coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible Employee under COBRA (except the obligation to pay insurance premiums
pursuant to Section 2, above) will be applied in the same manner that such rules
would apply in the absence of this Plan. Following the expiration of the period
that the Company is obligated to pay an Eligible Employee's insurance premiums
pursuant to Section 2 following the Eligible Employee's termination of
employment, the Eligible Employee will be responsible for the entire payment of
premiums required under COBRA for the duration of the COBRA period. For purposes
of this Section 4, (i) references to COBRA shall be deemed to refer also to
analogous provisions of state law and (ii) any applicable insurance premiums
that are paid by the Company shall not include any amounts payable by an
Eligible Employee under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are the sole responsibility of the
Eligible Employee.

 

5.  
Other Employee Benefits. All other benefits (such as life insurance, disability
coverage, and pension plan coverage) terminate as of the Eligible Employee's
termination date (except to the extent that a conversion privilege may be
available thereunder). 

 

6.  
Reductions Pursuant to Section 3(c) of the Plan. The severance benefits set
forth in this Appendix 1 are subject to certain reductions under Section 3(c) of
the Plan.

 
The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 3(a) of the Plan, may determine in its sole and absolute
discretion. Any such change in severance benefits shall be set forth in a
revised version of this Appendix 1.
 
Appendix 1 Adopted: March 26, 2007
 

 
BroadVision, Inc.

 


 

 
By: /s/ Pehong Chen
 

                                    Pehong Chen

 
Title: Chairman, CEO, President and Interim CFO
 

 

 
 


--------------------------------------------------------------------------------



APPENDIX 2
 
EXPLANATION OF BETTER AFTER TAX RESULT PROVISION
 
A "better after tax result" provision permits an Eligible Employee to receive
the full amount of his or her benefits following a Change of Control unless a
reduction in such benefits would yield a greater total benefit for the Eligible
Employee, taking into account all applicable taxes including the golden
parachute payment excise tax. Therefore, the following two calculations are
done:
 

1.  
Assuming receipt of the full amount of the benefits the Eligible Employee is
entitled to receive pursuant to the Plan, a calculation is run to determine
whether an excess parachute payment is triggered, the amount of any excise tax,
and the after tax benefit to the Eligible Employee.

 

2.  
A calculation is run to determine to what extent the Eligible Employee's
benefits would need to be cut back in order to avoid the imposition of the
excise tax and the amount of the after tax benefit to the Eligible Employee
following the cut back.

 
The Eligible Employee receives the larger of the two possible after tax benefit
amounts, either the cut back amount (which avoids the imposition of the excise
tax) or the unreduced amount (which is subject to the excise tax).
 
Example 1: Assume the Eligible Employee's average annual compensation paid by
the Company over the last five years is $300,000. Assume further that upon an
Involuntary Termination without Cause following a Change of Control, the
Eligible Employee would receive $5,000 in insurance benefits, $225,000 in
severance payments, and $674,000 in stock option acceleration valued in
accordance with IRS proposed regulations. Assume further that the Eligible
Employee has a marginal income tax rate of 50%. In this example, the Eligible
Employee's benefits payable pursuant to the Change of Control Severance Benefit
Plan have a value, for purposes of the 20% excise tax under Section 4999 of the
Code, of $904,000. Because $904,000 equals or exceeds three times the Eligible
Employee's average annual compensation ($900,000), the Eligible Employee is
subject to the 20% excise tax under Section 4999 of the Code. In the absence of
the better after tax results provision, upon receipt of the benefits described
above, the Eligible Employee would pay income tax on the severance payment equal
to $112,500 (50% x $225,000) and excise tax of $120,800 (20% x ($904,000 -
$300,000)). (The excise tax is paid on the excess of the value of payments and
benefits triggered by the Change of Control less the Eligible Employee's average
annual compensation.)
 
However, if effect were given to a better after tax results provision, the
Eligible Employee's benefit would be cut back to provide the Eligible Employee
with greater after tax benefits as follows: Instead of receiving $5,000 in
health insurance benefits, the Eligible Employee would receive $999 in health
insurance benefits. As a result of the reduction in health insurance benefits,
the Eligible Employee's benefits payable pursuant to the Change of Control
Severance Benefit Plan would have a value for excise tax purposes of $899,999,
which would not equal or exceed three times the Eligible Employee's average
annual compensation and the Eligible Employee would not be subject to the 20%
excise tax. In this example, the $4,001 cut back of health insurance benefits
payable to the Eligible Employee saved $120,800 in excise tax. It also would be
possible to reduce cash severance, instead of health benefits, by the same
amount and achieve the same result.
 
Example 2: Assume the same facts as in Example 1, but the value of the severance
payments due to the Eligible Employee is $700,000 instead of $225,000. In this
example, the Eligible Employee's benefits payable pursuant to the Change of
Control Severance Benefit Plan are valued for excise tax purposes at $1,379,000.
Because $1,379,000 equals or exceeds three times the Eligible Employee's average
annual compensation of $900,000, the Eligible Employee is subject to the 20%
excise tax of $215,800 (20% x ($1,379,000 - $300,000)). If the Eligible
Employee's benefits were cut back, the Eligible Employee would avoid the
$215,800 excise tax but also would forfeit $5,000 in health insurance benefits
and $474,001 in severance payments. Pursuant to the better after tax results
provision, the Eligible Employee would receive all of the benefits payable under
the Change of Control Severance Benefit Plan and pay the excise tax because that
will put the Eligible Employee in a better after tax position.
 


 

 
 


--------------------------------------------------------------------------------



APPENDIX 3
 
CHANGE OF CONTROL DESIGNATED ELIGIBLE EMPLOYEES
 
SEVERANCE BENEFITS
 
[insert spreadsheet]